DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to the Amendment/Remarks on 6/9/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nipane et al. (hereinafter Nipane) (US 2016/0196158 A1) in view of Sharma et al. (hereinafter Sharma) (US 2008/0034167 A1).

As to claim 1, Nipane teaches a method of integrating virtual machine (VM) and host networking (Abstract; Fig. 1 and 3), the method comprising: 
synchronizing, by a host agent on a host (hypervisor agent running in source host; or similarly, VM management applications 127 or 128), port reservations among a plurality of VMs on the host (reserving a distributed virtual port for each virtual network adapter of the VMs; validating that virtual ports are free/available for use based on determination of reservation) ([0013]-[0014]; [0019]-[0022]; [0031]); 
receiving an indication that a first VM port on a first VM of the plurality of VMs is occupied (indicated by the port state or the network state data of the virtual ports used by the VM) (Abstract; [0011]; [0014]; [0017]; [0019]; [0025]; [0027]); 
based at least on receiving the indication that the first VM port on the first VM is occupied (already reserved, used, not free, etc., as determined in the validation process), updating the port reservations to indicate that a first host port having a same port number value as the first VM port on the first VM is occupied (VM is located with or internally within the host; all port reservations, port configurations, state/status information, etc., is recorded and updated in VM configuration file) ([0014]; [0017]; [0022]-[0023]; [0025]); 
receiving incoming external traffic (communication to a host from the outside world through a network, wherein communication containing network state data of virtual ports, etc.) on the first host port (Abstract; Figs 1 and 3; [0017]-[0019]; [0029]); and 
based at least on the port reservations and receiving the incoming external traffic on the first host port, routing the incoming external traffic to the first VM port on the first VM ([0031]).
Although Nipane does not literally disclose “synchronizing,” one of ordinary skill in the art before the effective date of the application would understand that Nipane’s validating and ensuring that virtual ports are free/available for use based on reservation describes the process of synchronizing port reservations.  But nevertheless, Sharma teaches a network based virtualization system and method that explicitly teaches synchronization of port reservations, wherein locks are used to prevent other network devices from modifying the data that is being accessed or modified (Abstract; [0009]; [0037]-[0038]; [0046]).  The suggestion/motivation for doing so would have been to provide the predicted results of being able to manage reserve requests such that port reservation conflicts are prevented (Sharma - [0053]-[0054]; [0060]-[0062]). 

As to claim 2, Nipane teaches further comprising: monitoring occupation of the first VM port on the first VM ([0011]; [0014]; [0017]; [0019]-[0023]).

As to claim 3, Nipane teaches further comprising: based at least on the first VM port on the first VM no longer being occupied, updating the port reservations to indicate that the first host port is free (port reservations, port configurations, state/status information, etc., is updated in VM configuration file) ([0014]; [0017]; [0023]; [0025]).

As to claim 4, Sharma teaches further comprising: while the first host port remains occupied, blocking (prevention using locks and/or through exclusive access reservation type) applications on a second VM from occupying a second VM port on the second VM that corresponds to the first host port ([0009]; [0037]-[0038]).

As to claim 5, Sharma teaches further comprising: receiving internal traffic on a second VM port on a second VM, wherein the second VM port on the second VM has a same port number value as the first VM port on the first VM; and based at least on the port reservations and receiving the internal traffic on the second VM port on the second VM, routing the internal traffic to the first VM port on the first VM ([0045]; Abstract; Figs. 1 and 2).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nipane in view of Sharma, and further in view of Patel et al. (US 2013/0185404 A1). 

As to claim 7, Nipane in view of Sharma does not expressly teach further comprising: initializing port reservations, wherein initializing port reservations comprises: assigning port number ranges based at least on an identity of an expected user.  However, Patel teaches having a NAT manager that can allocate a reserved range of ports based on the endpoint or virtual IP address (VIP) ([0022]; [0048]-[0049]; [0052]; [0075]; claim 18).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Nipane in view of Sharma such that there is assigning port number ranges based at least on an identity of an expected user, as taught and suggested in Patel.  The suggestion/motivation for doing so would have been to provide the predicted result of saving time to write port allocation to storage and hence reducing the time needed to allocate ports (Patel – [0019]).

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.


Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masputra et al. discloses requesting a tuple entry for a user space communication stack from a shared namespace registry, where the shared namespace registry comprises multiple tuple entries of a host stack. Determination is made to check whether the shared namespace registry is determined as up-to-date registry (1104) such that registration of the tuple entry for the user space communication stack. A tuple entry is requested for the user space communication stack to invoke kernel space process. Registration of the tuple entry is performed on the user space communication stack to provide the tuple entry to a destination port.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199